Citation Nr: 9913226	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
of regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1994 RO rating decision that denied special 
monthly compensation based upon the need of regular aid and 
attendance of another person or at the housebound rate.



FINDINGS OF FACT


1.  Service connection is in effect for schizophrenia, 
undifferentiated type, (rated 100 percent); abdominal pain of 
unknown etiology (rated zero percent); and residuals of a 
fracture of the left leg (rated zero percent).

2.  The veteran is not so disabled as a result of service-
connected disabilities to be unable to care for himself and 
protect himself from the hazards or dangers incident to his 
environment, and he is not bedridden as the result of the 
service-connected disabilities.

3.  He does not have a separate service-connected compensable 
disability independently rated at 60 percent, in addition to 
the schizophrenia rated 100 percent.

4.  He is not substantially confined to his dwelling or the 
immediate premises due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation by reason 
of being in need of aid and attendance of another person are 
not met.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.350, 3.352(a) (1998).

2.  The criteria for special monthly compensation for being 
housebound are not met.  38 U.S.C.A. § 1114(s) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.350(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from July 1967 to April 1970.

A December 1970 RO rating decision granted service connection 
for schizophrenia, undifferentiated type, and assigned a 
100 percent rating, effective from May 1970.  This rating has 
remained unchanged since then.

A February 1971 RO rating decision granted service connection 
for abdominal pain of undetermined etiology, and assigned a 
zero percent rating, effective from May 1970.  This rating 
decision also granted service connection for residuals of 
fracture of the left leg and assigned a zero percent rating, 
effective from May 1970.  The ratings for these conditions 
have remained unchanged.

A VA report of the veteran's examination for housebound 
status or permanent need for regular aid and attendance was 
received in January 1993.  It notes that he was 42 years of 
age at the time of the examination (he was born in April 
1950).  It was noted that the veteran's nurse or attendant 
was his wife.  He was 5 feet and 10 inches tall, and he 
weighed 260 pounds.  In describing the nature of the upper 
extremities, the examiner noted that the veteran was 
extremely obese and unable to clean himself after defecation 
or to apply medication in the pubic area for his dermatitis.  
The examiner noted that he needed assistance in dressing and 
undressing.  In describing the nature of the lower 
extremities, the physician noted that the veteran had limited 
motion due to his obesity.  There was no muscle atrophy or 
contraction found.  In describing other pathology, the 
physician noted that the veteran was mostly confined to his 
house, that a physician made house calls, and that the 
veteran ambulated within the house.  In describing the 
veteran's ability to leave the house, the examiner noted that 
the veteran never left the house as far as the physician 
knew.  The diagnoses were post combat stress syndrome, 
diabetes mellitus, diffuse dermatitis of the scrotal area, 
and exogenous obesity.  The examiner reported that the 
veteran required the daily health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.

The veteran underwent a VA psychiatric examination in 
November 1994 in order to determine whether he should 
continue seeing a private psychiatrist for outpatient 
treatment on fee basis.  It was noted that the veteran was 
being treated for his psychiatric disability on a fee basis 
and that the treating physician reported the veteran suffered 
from agoraphobia and anxiety.  Most of the veteran's 
outpatient treatment was at his house.  The veteran reported 
"panic attacks" or anxiety spells that occurred 2 to 3 
times per month.  He also reported flashbacks, but details 
were unclear.  The veteran's main symptom was his inability 
to go out on his own and do things.  He reported 
"agoraphobia" and panic in elevators due to 
"claustrophobia."  He reported that he could not function 
due to his psychiatric problems and symptoms due to diabetes, 
troubles with his feet, obesity, and chest pain.  He was 
cooperative.  His mood was tense and mildly depressed.  There 
was no formal thought disorder, illusions or hallucinations.  
It was noted that his treatment by the private physician 
appeared inadequate.  Despite the appearance of some signs of 
depression and panic attacks he had never tried an anti-
depressant or behavior therapy.  It was expected that these 2 
modalities could ameliorate the veteran's symptoms.  The 
examiner found no rational reason why the veteran could not 
be brought to the VA medical facility by his wife for 
treatment as he reported for this examination with her and he 
did not seem to be overly upset.  He seemed to tolerate the 
examination without evidence of panic or phobia.

The veteran and his wife testified before the undersigned at 
a hearing in March 1999.  The veteran's wife's testimony was 
to the effect that the veteran needed the aid and attendance 
of another person to perform various functions, such as 
dressing and preparing food, and that he was housebound.  The 
veteran testified to the effect that he could not leave his 
house without his wife due to agoraphobia and that he needed 
her aid and assistance to protect himself from the hazards of 
his environment.  He testified to the effect that he had 2 
children who were incapable of self-support and he requested 
special monthly compensation for aid and attendance for them.

The veteran's claim for special monthly compensation based on 
the need of regular aid and attendance of another person or 
at the housebound rate is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  

The undersigned notes the veteran's request for special 
monthly compensation based on the need of his children of 
regular aid and attendance of another person, and he is 
advised that this is not a VA benefit.  A review of the 
evidence shows that he is entitled to, and receives, 
additional VA compensation for 2 children who have been 
determined to be permanently incapable of self-support.

A special rate of monthly compensation is awarded if the 
veteran, as a result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The testimony of the veteran and his wife is to the effect 
that he needs regular aid and attendance to care for himself 
or protect himself from the hazards incident to the 
environment, but the Board sees no medical basis for 
concluding that the veteran is unable to dress or undress 
himself, feed himself, to keep himself ordinarily clean and 
presentable, to attend to the wants of nature or to perform 
other functions of self-care because of impairment caused by 
his service-connected schizophrenia.  Nor does the evidence 
show that the veteran uses a prosthesis.  The evidence does 
not show that his other service-connected disabilities 
produce any significant impairment.  The medical evidence 
indicates that the veteran's physical impairments are caused 
primarily by non-service-connected disabilities and the 
effects of these disabilities may not be considered in the 
determination of special monthly compensation based on the 
need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l).

Nor does the evidence show that symptoms of his service-
connected schizophrenia prevent him from protecting himself 
from the hazards or dangers of the environment or that these 
symptoms make him bedridden.  The lay testimony of the 
veteran and his wife in this regard have been carefully 
considered, but the report of the veteran's VA psychiatric 
evaluation in 1994 does not support this lay evidence.  Since 
the evidence does not show that the veteran is unable to 
perform any of the functions enumerated in the above 
regulatory criteria because of impairment produced by a 
service connected disability, the Board finds that the 
preponderance of the evidence is against the claim for 
special monthly compensation based on the need of regular aid 
and attendance of another person, and the claim is denied.  
Turco v. Brown, 9 Vet. App. 222 (1996).


The requirements for special monthly compensation at the 
housebound rate are that, in addition to having a single-
service connected disability rated 100 percent disabling 
without resort to unemployability, the veteran: (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. The latter requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  


In this case, the veteran does not have a service-connected 
disability or disability rated at 60 percent in addition to 
the 100 percent rating for his schizophrenia.  While the VA 
report of his examination for housebound or aid and 
attendance benefits received in 1993 indicates he is confined 
to his house due to obesity, the effects of his non-service-
connected disabilities may not be considered in determining 
his entitlement to special monthly compensation based on 
being housebound as noted in the above legal and regulatory 
criteria.  The testimony of the veteran and his wife is to 
the effect that the veteran is confined to his house due to 
agoraphobia or panic attacks due to anxiety and the report of 
his VA psychiatric examination indicates the presence of some 
anxiety and phobia, but the overall evidence does not 
demonstrate the presence of anxiety or phobia to an extent 
that would prevent the veteran from leaving his home.  
Indeed, the veteran, according to the testimony, can leave 
his home (with his wife) to go shopping, go to the VA, and 
cash his disability checks.  Moreover, from the veteran's 
conversation and demeanor during the course of the hearing, 
it was the impression of the undersigned that the veteran is 
not as disabled by his service-connected disability as he 
believes or professes.

After consideration of all the evidence, the Board finds that 
the veteran's service-connected disabilities are not of such 
a nature as to render the veteran substantially housebound.  
The preponderance of the evidence is against the claim for 
special monthly compensation at the housebound rate, and the 
claim is denied.

Since the preponderance of the evidence is against the claim 
for special monthly compensation based on a need for regular 
aid and attendance of another person or at the housebound 
rate, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Special monthly compensation based on a need for regular aid 
and attendance of another person or at the housebound rate is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

